—Appeal unanimously dismissed without costs. Memorandum: The notice of appeal states that this appeal is from an order entered in Wyoming County Family Court on May 19, 1995 and identifies the order on appeal as an order concerning two petitions alleging that two children are neglected children pursuant to Family Court Act § 1055. The order is captioned as an order in a Family Court neglect proceeding but the body of the order is identical to that in Matter of Kimberly C. (236 AD2d 900 [decided herewith]), which finds permanent neglect with respect to the same children. The record contains an order entered April 21, 1991 that disposed of the neglect petitions. Thus, this appeal must be dismissed. (Appeal from Order of Wyoming County Family Court, Griffith, J.—Neglect.) Present—Pine, J. P., Lawton, Do-err, Boehm and Fallon, JJ.